          Case 2:20-cv-00546-APG-NJK Document 10 Filed 07/23/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     GUILLERMO T. ACHURRA, JR.,
11                                                         Case No.: 2:20-cv-00546-APG-NJK
            Plaintiff(s),
12                                                                        Order
     v.
13
     UNITED SERVICES AUTOMOBILE
14   ASSOCIATION,
15          Defendant(s).
16         This case appears to be similar to Achurra v. United Services Automobile Association, Case
17 No. 2:20-cv-00110-RFB-NJK. To date, neither party has filed a notice of related cases pursuant
18 to Local Rule 42-1(a). No later than July 30, 2020, each party must file either a notice of related
19 cases or an explanation why such notice is not required under the local rules.
20          IT IS SO ORDERED.
21         Dated: July 23, 2020
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
28

                                                    1
